           Case 5:20-cv-01124-DAE Document 21 Filed 06/17/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

 RYAN PFLIPSEN,                 §
                                §
        Plaintiff,              §
                                §
 vs.                            §                              C.A. No. 5:20-cv-1124-DAE
                                §
 CAPITAL INVESTMENT GROUP, LLP, §
 d/b/a CLEAR CREEK CAVE,        §
                                §
        Defendant.              §

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        NOW COME Ryan Pflipsen (“Plaintiff”) and CIG Properties, LP, improperly named as

Capital Investment Group, LLP, d/b/a Clear Creek Cave (“Defendant”) (collectively, the “Parties”)

who, pursuant to Federal Rule of Civil Procedure 41, file this Joint Stipulation of Dismissal with

Prejudice dismissing with prejudice all claims asserted or which could have been asserted by

Plaintiff against Defendant in the above-referenced matter. The Parties are agreed with respect to

this Joint Stipulation of Dismissal with Prejudice. Accordingly, the above-referenced matter shall

be disposed of in all respects. Each party will be responsible for its own costs and attorney’s fees.




ClarkHill\K4215\423512\263257711.v1-6/17/21
           Case 5:20-cv-01124-DAE Document 21 Filed 06/17/21 Page 2 of 3




                                              Respectfully submitted,

                                              CLARK HILL, PLC
                                              2301 Broadway St.
                                              San Antonio, TX 78215
                                              (210) 250-6009
                                              (210) 258-2728 (Facsimile)

                                              By: /s/ Mark A. McNitzky__________________
                                                  SONA RAMIREZ
                                                  State Bar No. 24040330
                                                  sramirez@clarkhill.com
                                                  MARK A. McNITZKY
                                                  State Bar No. 24065730
                                                  mmcnitzky@clarkhill.com

                                              ATTORNEYS FOR DEFENDANT

                                              KURZ LAW GROUP, LLC
                                              4355 Cobb Parkway, Suite J-285
                                              Atlanta, Georgia 30339
                                              (404) 805-2494
                                              (770) 428-5356 (Facsimile)

                                              By: /s/ Dennis R. Kurz w/permission___________
                                                  DENNIS R KURZ
                                                  State Bar No. 24068183
                                                  dennis@kurzlawgroup.com

                                              ATTORNEYS FOR PLAINTIFF




ClarkHill\K4215\423512\263257711.v1-6/17/21
           Case 5:20-cv-01124-DAE Document 21 Filed 06/17/21 Page 3 of 3




                                     CERTIFICATE OF SERVICE

       The undersigned certifies that on the 17th of June, 2021, a true and correct copy of the
foregoing document was delivered via ECF Notification to:

        Dennis R. Kurz
        Kurz Law Group, LLC
        4355 Cobb Parkway, Suite J-285
        Atlanta, Georgia 30339
        dennis@kurzlawgroup.com
        ATTORNEYS FOR PLAINTIFF

                                               /s/ Mark A. McNitzky__________________
                                              Mark A. McNitzky




ClarkHill\K4215\423512\263257711.v1-6/17/21
